Detailed Action 
1. 	This office action is in response to the communicated dated 22 July 2022 concerning application number 17/036,641 effectively filed on 29 September 2020.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 22 July 2022 has been entered.


Status of Claims  
4. 	Claims 1-24 are pending, of which claims 1, 8-9, 12, 19-20, and 24 have been amended; and claims 1-24 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments dated 22 July 2022, referred to herein as “the Arguments”, have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previous rejection of claims 1-2, 4-13, and 15-24. 

Allowable Subject Matter
6. 	Claims 1-24 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter: The prior of record fails to suggests a method comprising a processing circuitry, electrical signals, electrode combinations, and leads similar to those recited in the pending claims. Specifically, the prior art of record fails to suggest “determining, by the processing circuitry and based on the signal information and initial information indicative of second electrical signals sensed from the plurality of electrode combinations at a first time prior to the second time, that the lead has rotated with respect to the brain tissue.”  Furthermore, the prior art fails to suggest “outputting, by the processing circuitry, an indication that the lead has rotated with respect to the brain tissue.” The following description demonstrates how the prior art of records fails to suggest the recited limitation. 
	Bradley (US 2008/0125833 A1) teaches a method comprising a processing circuitry (controller 44 [0036]) that is configured to receive first electrical signals from a plurality of electrode combinations (the amplitude or signals 86 are measured by the electrodes E1-16 [0030-0031, 0070]). Specifically, Bradley teaches wherein each electrode combination comprises an electrode carried by a lead (electrode E1-E16 are carried by the leads 20 / 30 [0030-0031, FIG. 1]). Furthermore, Bradley teaches determining by the processing circuitry and based on the signal information and second electrical signals that the lead has rotated with respect to the tissue (the recently stored amplitude measurements 86 are compared to the previously stored amplitude measurements 88 to determine if the orientation of the lead has changed [0070-0071, 0074, FIG. 14, claim 2]). Lastly, Bradley teaches wherein the processing circuitry outputs an indication that the lead has rotated with respect to the tissue ([0007, 0070-0071, 0074, FIG. 14, claim 2]). 
Dinsmoor (US 2016/0303376 A1) teaches wherein the first electrical signals are sensed from the tissue ([0033, 0110]). Specifically, Dinsmoor teaches wherein the eCMAP (action compound muscle action potential) or electrical signals are detected from muscle tissue to determine if the lead has shifted or rotated ([0110]). 
Bradley and Dinsmoor do not explicitly teach “determining, by the processing circuitry and based on the signal information and initial information indicative of second electrical signals sensed from the plurality of electrode combinations at a first time prior to the second time, that the lead has rotated with respect to the brain tissue”. Furthermore, Bradley and Dismoor do not explicitly teach “outputting, by the processing circuitry, an indication that the lead has rotated with respect to the brain tissue.”  The Examiner respectfully submits that Dinsmoor teaches away from the claimed invention, as Dinsmoor’s eCMAP or electrical signals are detected from the muscle tissue and not the brain tissue. Although Dinsmoor’s device may be used alternatively as a deep brain stimulator ([0037]), Dinsmoor does not explicitly teach the electrical signals to be sensed from the brain tissue to determine if the lead has rotated.
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792